DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 04 August 2022. As directed by the amendment claims 1, 3, 6-11 and 14-17 have been amended, claims 1-20 are presently pending in this application.

Claim Objections
Claims 2, 12 and 18 are objected to because of the following informalities: in claims 2, 12 and 18 “wherein plurality of sensors” should read --wherein the plurality of sensors--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2018/0049942 A1).
Referring to claim 1: Chan teaches a device (see figure 5) for providing feedback to a user, comprising: a housing (see figure 5, #59) having a hollow inner core (see figure 5, #50), the hollow inner core extending from an outer opening to an inner end; a plurality of sensors (see figure 5, #5101-510n/590) disposed along an interior surface of the housing within the hollow inner core and configured to sense pressure applied to an interior surface of the hollow inner core, and sense depth of an object (see figure 5, #1) inserted through the outer opening into the hollow inner core (see paragraphs [0026]-[0027]); a controller (see figure 5, #511) located within the housing, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow inner core (see paragraphs [0015]-[0017] and [0026]-[0027]), provide a first output based on a first position of the object within the hollow inner core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position (see paragraphs [0015]-[0017] and [0026]-[0027]; wherein it is clear that penetration to a first sensor, #5101, would create a first contract message and penetration to a second sensor, #510n, would create a second contact message for indicating depth of the object).  
Referring to claim 2: Chan further teaches the plurality of sensors are further configured to sense a speed of movement of the object while the object is inserted into the hollow inner core (see paragraphs [0019], [0022]-[0023] and [0026]-[0027]).  
Referring to claim 3: Chan further teaches a wireless transceiver communicatively coupled to the controller and wherein the first output is a signal transmitted by the transceiver (see paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device).  
Referring to claim 4: Chan further teaches the first output and the second output comprise a noise (see paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027]; wherein the output may be audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state of a virtual character).
Referring to claim 17: Chan teaches a sex toy (see figure 5) comprising: a housing  (see figure 5, #59) having an inner cavity (see figure 5, #509) extending from an outer opening to an inner end, the housing resembling an orifice of a human (see paragraph [0025]); a plurality of sensors (see figure 5, #5101-510n/590) disposed along an interior surface of the housing within the inner cavity and configured to sense pressure applied to an interior surface (see figure 5, #50) of the inner cavity, and sense depth of an object (see figure 5, #1) inserted through the outer opening into the inner cavity (see paragraphs [0026]-[0027]); a controller (see figure 5, #511) within the housing, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the inner cavity (see paragraphs [0015]-[0017] and [0026]-[0027]), provide a first output based on a first position of the object within the inner cavity, and provide a second output different from the first output based on a second position of the object within the inner cavity different from the first position (see paragraphs [0015]-[0017] and [0026]-[0027]; wherein it is clear that penetration to a first sensor, #5101, would create a first contract message and penetration to a second sensor, #510n, would create a second contact message for indicating depth of the object); and a wireless transceiver communicatively coupled to the controller and located within the housing (see paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device).  
Referring to claim 18: Chan further teaches the plurality of sensors are further configured to sense a speed of movement of the object while the object is inserted into the inner cavity (see paragraphs [0019], [0022]-[0023] and [0026]-[0027]).  
Referring to claim 19: Chan further teaches the controller is further configured to provide a third output based on the speed of movement (see paragraphs [0019], [0022]-[0023] and [0026]-[0027]; wherein it is clear that a signal providing indication of speed is output since the virtual reality device response to periodic or dynamically updated speed indications).  
Referring to claim 20: Chan further teaches the first output and the second output comprise a voice (see paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027]; wherein the output may be audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state of a virtual character).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Chen et al. (US 2018/0275746 A1; previously cited by the examiner).
Referring to claim 5: With regards to claim 4 above, Chan further teaches the first output and the second output comprise a voice (see paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027]; wherein the output may be audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state of a virtual character) but does not explicitly state that the second output is a louder voice output than the first voice output.  Chen teaches housing having a hollow inner core in the form of an intelligent masturbation cup (see paragraph [0015]) comprising a sensor (see paragraph [0016]) for determining depth and speed of movement (see paragraphs [0022]-[0023] and [0049]-[0050]; wherein the frequency of the masturbation cup is calculated based on depth data), wherein a type of sound and volume of the sound are controlled by the frequency of the sensor data (see paragraphs [0026], [0041] and [0049]-[0050]; wherein when the frequency is greater than a certain value a sound file may be played at a larger volume and wherein when the frequency is less than a certain value sound may be played at a smaller volume). It would have been obvious to one of ordinary skill in the art to utilize the sensing data of Chan to adjust voice volume output like taught by Chen in order to imitate different excitement levels of a women during sex so as to enhance the user’s experience.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al. (US Patent No. 6,695,770) in view of Chan.
	Referring to claim 6: Choy teaches a robotic doll (see figure 2) capable of providing movement and pressure sensing for control of manipulation of the doll (see column 2, lines 13-32column 7, lines 1-10), the doll comprising: a head (see column 7, lines 1-20); a torso (see figure 2, #12); a processor; and transceiver communicatively coupled to the processor (see column 8, lines 9-15; wherein it is clear that the doll includes a processor or controller with a transceiver for receiving data associated with an output control signal for moving a selected limb of the doll); and an orifice configured to receive a removable device (see column 7, lines 29-31). Choy further teaches the doll being wirelessly interfaced with a PC for control of the movement of the doll (see column 7, line 64-column 8, lines 15; column 9, lines 3-5 and 25-26) is silent to a processor and transceiver communicatively coupled to the processor integrated into the doll; and the device comprising a housing having a hollow inner core, the hollow inner core extending from an outer opening to an inner end; a plurality of sensors disposed along an interior surface of the housing within the hollow inner core and configured to sense pressure applied to an interior surface of the hollow inner core, and sense depth of an object inserted through the outer opening into the hollow inner core; a controller located within the housing, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow inner core, provide a first output based on a first position of the object within the hollow inner core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position; and a wireless transceiver communicatively coupled to the controller and wherein the first output is a signal transmitted by the transceiver.
Chan teaches a device (see figure 5) for providing wireless feedback to a user via an multimedia device, comprising: a housing (see figure 5, #59) having a hollow inner core (see figure 5, #50), the hollow inner core extending from an outer opening to an inner end; a plurality of sensors (see figure 5, #5101-510n/590) disposed along an interior surface of the housing within the hollow inner core and configured to sense pressure applied to an interior surface of the hollow inner core, and sense depth of an object (see figure 5, #1) inserted through the outer opening into the hollow inner core (see paragraphs [0026]-[0027]); a controller (see figure 5, #511) located within the housing, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow inner core (see paragraphs [0015]-[0017] and [0026]-[0027]), provide a first output based on a first position of the object within the hollow inner core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position (see paragraphs [0015]-[0017] and [0026]-[0027]; wherein it is clear that penetration to a first sensor, #5101, would create a first contract message and penetration to a second sensor, #510n, would create a second contact message for indicating depth of the object); and a wireless transceiver communicatively coupled to the controller and wherein the first output is a signal transmitted by the transceiver (see paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choy with a sensing feedback device like taught by Chan in order to provide a dynamic control response associated with user movement and/or speed within the device to the doll controller for responsive changes to movement of selected limbs. 
	Referring to claim 7: Choy, as modified by Chan, further teaches the first output and the second output cause the robotic doll to perform at least one of the following actions: emit a noise, move an extremity, and move at least a portion of the head (see Choy column 8, lines 4-15; Chan paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027], wherein the output may be audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state of a virtual character).  
Referring to claim 8: Choy, as modified by Chan, further teaches the controller is further configured to transmit at least the first output to the processor (see Choy column 8, lines 9-15, wherein it is clear that the doll includes a processor or controller with a transceiver for receiving data associated with an output control signal for moving a selected limb of the doll; Chan paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device).  
Referring to claims 9 and 10: Choy, as modified by Chan, further teaches the controller is further configured to wirelessly communicate with a personality module of the robotic doll via the wireless transceiver to cause the robotic doll to perform an action based on the personality module (see Choy column 2, lines 49-63 and column 8, lines 1-15; Chan paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027], wherein it is clear that the doll includes a personality module that allows for selection of a multiplicity of stored sexual scenarios which would cause the device to perform audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state and movement patterns based on user selection in the personality module).  
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0099858 A1) in view of Chan.
Referring to claim 11: Hernandez teaches a simulated orifice device (see figures 4-5, #216) for a doll (see figure 4, #200; paragraphs [0028]-[0029]), comprising: a housing (see figure 5, #220) having a hollow core extending from an outer opening (see figure 5, #224) to an inner end (see figure 5, #222; paragraphs [0028]-[0029]), the housing configured to be received within the doll to form an orifice of the doll (see paragraphs [0028]-[0029]). Hernandez is silent to a plurality of sensors disposed along an interior surface of the housing within the hollow core and configured to sense pressure applied to an interior surface of the hollow core, and sense depth of an object inserted through the outer opening into the hollow core; a controller within the housing and adjacent the inner end, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow core, provide a first output based on a first position of the object within the hollow core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position.  
Chan teaches a device (see figure 5) for providing feedback to a user, comprising: a housing (see figure 5, #59) having a hollow inner core (see figure 5, #50), the hollow inner core extending from an outer opening to an inner end; a plurality of sensors (see figure 5, #5101-510n/590) disposed along an interior surface of the housing within the hollow inner core and configured to sense pressure applied to an interior surface of the hollow inner core, and sense depth of an object (see figure 5, #1) inserted through the outer opening into the hollow inner core (see paragraphs [0026]-[0027]); a controller (see figure 5, #511) located within the housing and adjacent the inner end, communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow inner core (see paragraphs [0015]-[0017] and [0026]-[0027]), provide a first output based on a first position of the object within the hollow inner core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position (see paragraphs [0015]-[0017] and [0026]-[0027]; wherein it is clear that penetration to a first sensor, #5101, would create a first contract message and penetration to a second sensor, #510n, would create a second contact message for indicating depth of the object). It would have been obvious to provide the orifice device of Hernandez with a plurality of sensors and a controller coupled to the plurality of sensors to provide output based on position of an object within the hollow inner core like taught by Chan in order to enhance the interactive effect of the simulated orifice device.
Referring to claim 12: Chan further teaches plurality of sensors are further configured to sense a speed of movement of the object while the object is inserted into the hollow core (see paragraphs [0019], [0022]-[0023] and [0026]-[0027]).  
Referring to claim 13: Chan further teaches the controller is further configured to provide a third output based on the speed of movement (see paragraphs [0019], [0022]-[0023] and [0026]-[0027]; wherein it is clear that the controller outputs an indication of speed that results in a dynamic presentation of the sensorial state of the virtual character based on the speed of movement of the object).  
Referring to claim 14: Hernandez, as modified by Chan, further teaches a wireless transceiver communicatively coupled to the controller (see Chan paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device); and wherein the housing is in the form of a removable insert (see Hernandez paragraphs [0028]-[0029]).  
Referring to claim 15: Chan further teaches the first output and the second output is fully capable of causing a doll to perform at least one of the following actions: emit a noise, move an extremity, and move at least a portion of a head of a doll (see paragraphs [0019]-[0020], [0022]-[0023] and [0026]-[0027]; wherein the output may be audio of different moan patterns and/or levels for simulating an excitatory degree and an orgasm-climax state of a virtual character and wherein it is clear the doll would emit a noise when the device is inserted into the doll).  
Referring to claim 16: Chan further teaches the controller is further configured to transmit the first output via the wireless transceiver (see paragraphs [0019] and [0026]-[0027]; wherein it is clear that the controller, #511, includes a wireless transceiver for transmitting the sensing signals from the plurality of sensors to a multimedia device).  

Response to Arguments
Applicant’s arguments with respect to claim(s) under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103, specifically regarding arguments related to Abbassi, Zhu, Chen and Jiang, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791